Citation Nr: 9911076	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-15 862	)	DATE
	)



On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for polycystic ovarian 
disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1985 to November 1986.  

2.	On January 27, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Additionally, a Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(1998).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).  

In a January 1999 letter, the appellant clarified that she 
was not claiming service connection for polycystic ovarian 
disease.  As such, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.

The Board notes that in her January 1999 letter, the 
appellant also clarified that she was claiming "wrongful 
discharge" from the United States Marine Corps as well as 
"emotional distress"  The Board is not authorized to review 
claims involving wrongful discharge.  Hence, the appellant is 
advised that she may pursue that claim directly with the 
Marine Corps.  To the extent that the veteran appears to be 
asserting a claim of service connection for an emotional or 
psychiatric disorder, the Board points out that the RO has 
not issued a rating decision on that matter.  Therefore, the 
issue is not ripe for appellate consideration by the Board at 
this time.  It is referred to the RO for appropriate 
development.  


ORDER

The appeal is dismissed.



		
GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 


